DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received after final on July 18, 2022. Claims 1-16 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office Action.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nidhi Bansal (Reg. No. 80,021) on 04 August 2022.
The application has been amended as follows:

Listing of Claims:

Claim 1 (Currently Amended)	A non-transitory computer-readable medium storing machine-readable instructions that, when executed by a processor, cause the processor to: 
verify a signature of a licensing object; 
determine that a license of the licensing object has expired based on an expiration date, time, or a combination thereof, specific to the licensing object; and 
control an application based on the determination and based on multiple expiration parameters specific to the licensing object, and corresponding to the time, the multiple expiration parameters indicating how to control the application after expiration of the license.

Claim 5 (Currently Amended)	The non-transitory computer-readable medium of claim 1, wherein the machine-readable instructions, when executed by the processor, cause the processor to: 
make a second determination that an amount of time has passed after expiration of the licensing object; and 
in response to the second determination that the amount of time has passed, control the application based on a expiration parameter specific to the licensing object.

Claim 6 (Currently Amended)	A non-transitory computer-readable medium storing machine-readable instructions that, when executed by a processor, cause the processor to: 
decrypt a licensing object, the licensing object indicating multiple times; 
determine that a time of the multiple times has expired; and 
modify control of an application based on the determination and based on multiple restrictions, the multiple restrictions being described in the licensing object, and the multiple restrictions corresponding to the time.

Claim 15 (Currently Amended)	The method of claim 11 comprising: 
determining that the license to the application is valid based on the licensing object before the determining that the license to the application has expired; 
allowing execution of the application based on the determining that the license to the application is valid; and 
applying the multiple expiration restrictions to the allowed execution of the application in response to determining that the license to the application has expired.

Claim 16 (Currently Amended)	The non-transitory computer-readable medium of claim 6, wherein the machine-readable instructions, when executed by the processor, cause the processor to: 
make a second determination that a second time of the multiple times has expired; and 
modify control of the application based on the second determination and based on a second restriction, the second restriction corresponding to the second time.

Allowable Subject Matter
Independent claims 1, 6 and 11 are allowed. Dependent claims 2-5, 7-10 and 12-16 are allowed based on their dependency. 

Claim 1 recites, inter alia, “control an application based on the determination and based on multiple expiration parameters specific to the licensing object, and corresponding to the time”.

10.    The closest prior arts made of record are:
i)	Hughes et al. (U.S. Pub. No. 2014/0095394 cited in the previous Office Action and hereinafter referred to as Hughes) which discloses software is allowed to execute if a license is not expired and not allowed to execute if the license is expired where expiration is determined by an expiration date (parameter) (see paragraphs [0071], [0072] and [0090] of Hughes).
ii)	Thomas et al. (U.S. Pub. No. 2005/0114234 cited in the previous Office Action) which discloses an action is described in a license to take upon expiration (see paragraph [0033] of Thomas).
iii)	Gan et al. (U.S. Pub. No. 2013/0151861 cited in the previous Office Action) which discloses decrypting a license file and either permitting or preventing software execution based on the license based on an expiration date (see paragraphs [0009], [0011], [0013]-[0015] and Fig. 2 of Gan).

11.    None of the prior art anticipates or makes obvious the invention of the present application before the effective filing date of the claimed invention, the invention including: “control an application based on the determination and based on multiple expiration parameters specific to the licensing object, and corresponding to the time” (as recited in claim 1). Therefore, claim 1 is considered to be allowable. Claims 6 and 11 are considered to be allowable for similar reasons to claim 1. Dependent claims 2-5, 7-10 and 12-16 are considered to be allowable based on their dependency.

12.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

13.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shah et al. (U.S. Patent No. 10,311,237) – cited for teaching terminating access based on a license period expiration – Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438